     Case 2:13-cv-19843 Document 30 Filed 10/14/20 Page 1 of 1 PageID #: 382




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                    CHARLESTON DIVISION

TAMIE BERNETHY,

                       Plaintiff,

v.                                                          Civil Action No. 2:13-cv-19843

SOFRADIM PRODUCTION SAS and
TISSUE SCIENCE LABORATORIES LIMITED,

                       Defendants.

                          MEMORANDUM OPINION AND ORDER



       On September 15, 2020, I entered an order directing plaintiff to show cause on or before

September 30, 2020, why her case should not be dismissed without prejudice as to the remaining

defendants, Sofradim Production SAS and Tissue Science Laboratories, Limited, pursuant to

Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff has not shown cause. The court

ORDERS that plaintiff’s case must be dismissed without prejudice pursuant to Rule 4(m) for

failure to serve the remaining defendant within 90 days after the complaint was filed.


       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.


                                             ENTER: October 14, 2020
